Exhibit List of Equinix’s Subsidiaries Name Jurisdiction Equinix Operating Co., Inc. Delaware Equinix Asia Pacific Pte Ltd Singapore Equinix Singapore Holdings Pte Ltd Singapore Equinix Singapore Pte Ltd Singapore Equinix Pacific Pte Ltd Singapore Pihana Pacific SDN, BHD Malaysia Equinix Pacific, Inc. Delaware Equinix Japan KK (in Kanji) Japan Equinix Australia Pty Ltd Australia Equinix Hong Kong Ltd Hong Kong Equinix RP, Inc. Delaware Equinix RP II LLC Delaware CHI 3, LLC Delaware CHI 3 Procurement, LLC Illinois NY3, LLC Delaware SV1, LLC Delaware LA4, LLC Delaware Equinix Europe Ltd United Kingdom Equinix Group Ltd United Kingdom Equinix (UK) Ltd United Kingdom Equinix (Services) Ltd United Kingdom Equinix Corporation Ltd United Kingdom Equinix Investments Ltd United Kingdom Equinix (London) Ltd United Kingdom Equinix (Dusseldorf) GmbH Germany Equinix (Real Estate) GmbH Germany Equinix (Germany) GmbH Germany Equinix (France) SAS France Equinix (Paris) SAS France Interconnect Exchange Europe SL Spain Equinix (Switzerland) AG Switzerland Intelisite BV The Netherlands Equinix (Netherlands) BV The Netherlands Equinix (Netherlands) Holding Coöperatie U.A The Netherlands Virtu Secure Web Services BV The Netherlands
